Title: General Orders, 8 October 1776
From: Washington, George
To: 



Head Quarters, Harlem Heights, Octobr 8th 1776.



The late Sergeant Douglass of Capt. Foster’s Company, late McDougall’s Regiment, being convicted by a General Court Martial, whereof Col. Weedon was President of “Mutinous Speeches and speaking disrespectfully of the Commander in Chief” and sentenced to receive 39 Lashes—The General approves the sentence, and orders it to be executed at the usual time and place—This Offender being a very bad character, is to be continued in the Provost Guard ’till further Orders.
The Commanding Officer of the Rangers having represented, that Soldiers are continually straggling down to Harlem, and other Places; frequently without Arms—and that when he has apprehended, and sent them to their regiments, no farther notice has been taken of them; As this is a plain breach of General Orders, the General hopes there is some mistake in the matter; however to prevent it in future, he now orders that no officer or soldier (Rangers excepted) go on any pretence beyond the lines, without leave from himself, a Major General, the Brigadier of the day, or the Adjutant General, in writing; unless either of those officers are with them in person: And in order to distinguish the Rangers, they are to wear something white round

their Arms. If any such Straggler is found hereafter, he is to be sent to the quarter-guard of the regiment, tried by a Regimental Court Martial, and receive ten Lashes immediately.
There is now an issuing Store for Ammunition, near Genl Spencer’s quarters, the Officers of every regiment will be responsible if there is any deficiency in their regiments, as they may now receive a full supply by making a Return of the State of their Ammunition, and getting an Order from the Adjutant General.
The Brigade lately commanded by Genl Mifflin is to be under the care of Lord Stirling who is just returned from his Captivity.
The General desires the commanding Officers of each Regiment, or Corps, will give in a list of the names of the Officers & Men, who were killed, taken, or missing in the Action of the 27th of August on Long Island, and since that period: He desires the Returns may be correct, and that any perons who have it in their power, will give in the Returns of this kind in behalf of any Militia Regiments which are discharged.
The General, to prevent any plea of ignorance, again repeats his order against all kinds of Gaming, as destructive and pernicious to the service: He hopes the officers will set no examples of this kind, and that they will punish it among the men.
The General is surprised to find that manning the lines every morning, is discontinued—He desires that the practice of doing it, for the future, may not be omitted, unless contradicted by General Orders.
The Quarter-Master General is to use the greatest diligence, in providing straw for the accomodation of the troops.
Lieut. Kidd of Col. Smallwood’s regiment, convicted by a Court Martial whereof Col. Ware was President of a breach of General Orders, in “Taking fatigue-men from their duty”—is sentenced to be dismisd the service—Ensign Fairly of the regiment late McDougall’s, tried by the same Court Martial, for the same, is acquitted and discharged from Arrest. Capt. Hardenburgh of Col. Ritzema’s Regiment, convicted by the same Court Martial of “Defrauding his men”—is sentenced to be cashiered, and his name, place of abode, and offence, published agreeable to the 2nd & 4th late additional Articles of war.
The General approves each of the above sentences, and orders to be executed.
